Citation Nr: 0218581	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  96-12 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increase in a 20 percent rating for a 
left wrist disability (residuals of fracture of the left 
styloid process and navicular bone) with left elbow 
lateral epicondylitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1980 to 
April 1982.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a July 1995 RO rating decision that 
denied an increase in a 20 percent rating for a left wrist 
disability (residuals of fracture of the left styloid 
process and navicular bone) with left elbow lateral 
epicondylitis.


FINDINGS OF FACT

The veteran's left wrist condition (residuals of fracture 
of the left styloid process and navicular bone) involves 
his major upper extremity and is manifested by some 
limitation of motion without ankylosis.  His left elbow 
epicondylitis produces no limitation of motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a 
left wrist disability (residuals of fracture of the left 
styloid process and navicular bone) with left elbow 
lateral epicondylitis have not been met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.31, 4.71a, 
Diagnostic Codes 5206, 5207, 5214, 5215 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims an increase in a 20 percent rating for 
a left wrist disability (residuals of fracture of the left 
styloid process and navicular bone) with left elbow 
lateral epicondylitis.  The file shows that through 
corresepondence, the rating decision, the statement of the 
case, and supplemental statements of the case, the veteran 
has been informed of the evidence necessary to 
substantiate his claim.  Pertinent identified medical 
records have been obtained, and VA examination has been 
provided.  The notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159. 

Disability ratings are determined by a schedule of ratings 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The veteran is left-handed, so his left wrist/elbow 
condition involves his major upper extremity.

Limitation of flexion of the major forearm (elbow) is 
rated 0 percent when limited to 110 degrees, and rated 10 
percent when limited to 100 degrees.  38 C.F.R. § 4.71a, 
Code 5206.  Limitation of extension of the major forearm 
(elbow) is rated 10 percent when limited to 45 degrees.  
38 C.F.R. § 4.71a, Code 5207.  When the requirements for a 
compensable rating of a diagnostic code are not met, a 0 
percent rating is assigned.  38 C.F.R. § 4.31.

Limitation of motion of the major wrist is rated 10 
percent when palmar flexion is limited in line with 
forearm, or when dorsiflexion is less than 15 degrees.  
The is the maximum rating for limitation of wrist motion.  
38 C.F.R. § 4.71a, Code 5215.  A 30 percent rating is 
assigned for ankylosis of the major wrist when in a 
favorable position of 20 degrees to 30 degrees of 
dorsiflexion.  38 C.F.R. § 4.71a, Code 5214. 

While evaluation of a service-connected disability 
requires review of the veteran's medical history, where 
entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994). 

In a July 1982 rating decision, the veteran was granted 
service connection and a 10 percent rating for residuals 
of fracture of the left styloid process and navicular bone 
(i.e., a left wrist condition) with left elbow lateral 
epicondylitis.  The rating decision reflects that the 
veteran was granted service connection on the basis that 
the condition preexisted service but was aggravated by 
service.  He underwent left wrist surgery in October 1985.  
A June 1989 Board decision assigned a higher rating of 20 
percent for the service-connected disability, and such was 
done on an extraschedular basis. 

An August 1996 Social Security Administration (SSA) 
decision reflects that SSA benefits were awarded to the 
veteran based on his affective disorder, not his service-
connected left wrist/elbow condition.

The veteran was afforded a VA joints examination in April 
2000.  The examination report reflects that he complained 
of severe pain on his left elbow and wrist with radiation 
to fingers, which he associated with constant numbness.  
He said he takes Motrin for pain relief and that his pain 
is of a constant nature, as opposed to manifesting in 
episodes or flare-ups.  Examination showed left wrist 
flexion of 60 degrees and extension of 30 degrees.  Left 
elbow flexion was to 145 degrees and extension was 0 
degrees.  The examination notes that there was no painful 
motion in the range of motion.  The report indicates no 
edema, no effusion, no redness, no heat, and no 
instability.  Regarding weakness, the examination report 
reflects that the veteran resisted examination but that 
the examiner was able to make him touch the tip of the 
left hand to the tip of all his fingers, even though the 
veteran had claimed he could not close his left hand.  The 
examiner noted mild atrophy of the left thenar area and 
intrinsic muscles of the left hand and stated that there 
was no ankylosis.  The report contains diagnoses of 
residuals of fracture of the left ulna and left elbow, and 
mild degenerative joint disease of the left elbow 
olecranon process.

A February 2001 VA joints examination reflects that the 
veteran indicated no pain on his left elbow but referred 
to moderate pain on his left wrist at the surgical site 
and occasional numbness of the left arm and fingers.  The 
report reflects that the veteran said that he has 
difficulty putting on his clothes and shoes and in lifting 
objects.  Left wrist flexion and extension were 40 
degrees.  The left elbow had extension of 140 degrees and 
0 degrees of flexion.  There was no painful motion.  The 
examination report reflects the following findings: no 
objective evidence of edema, effusion, instability, 
redness, heat, abnormal movement or guarding of movement 
of the left wrist and elbow; a prominent deformity of the 
left ulna styloid process with a 3 centimeter long by 4 
millimeter wide scar which was moderately tender to touch; 
the veteran indicated he could not touch the tip of the 
left thumb to the tip of all the fingers of left hand but 
passively he was able to complete the movement; no muscle 
atrophy due to disuse; he was able to write his signature, 
with his left hand, without problems; and, non-disabling 
tenderness to palpation on the left elbow lateral 
epicondyle.  The examiner specified in the report that the 
veteran did not have ankylosis but had mild limitation of 
motion on flexion and extension.  After review of the 
veteran's complete claims folder, the examiner noted in 
the examination report that he had a left ulnar 
styloidectomy done in October 1985 due to a left ulnar 
styloid process fibrosis and nonunion, and, due to that 
nonunion, the veteran developed a contracture with 
limitation of motion.

The Board notes that the veteran's limitation of motion of 
the left wrist may be rated no more than 10 percent under 
Code 5215.  As this is the maximum rating for limitation 
of wrist motion, the effects of pain on motion do not 
affect the rating.  38 C.F.R. §§ 4.40, 4.45; Spencer v. 
West, 13 Vet.App. 376 (2000); Johnston v. Brown, 10 
Vet.App. 80 (1997).  The veteran's left wrist is not 
ankylosed (i.e, fixed or frozen in one position), and thus 
a higher rating under Code 5214 for ankylosis is not in 
order.  Regarding the left elbow epicondylitis, recent 
medical evidence shows full and painless range of motion 
of the elbow.  There is no showing that epicondylitis 
results in pain and associated limitation of motion on use 
of the left elbow, and certainly not to the extent that 
there would be a compensable degree of limitation of 
motion as defined by Codes 5206 and 5207.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet.App. 202 (1995).

Under any of the cited diagnostic codes, or combination of 
them, a schedular rating higher than 20 percent may not be 
assigned for the left wrist/elbow condition.  The current 
20 percent rating for the left wrist/elbow condition was 
previously assigned on an extraschedular basis under 
38 C.F.R. § 3.321(b)(1).  More recent case law has held 
that the Board does not have the authority to assign an 
extraschedular rating in the first instance.  See, e.g., 
Bagwell v. Brown, 9 Vet.App. 337 (1996).  Moreover, there 
are no factors in this case which would warrant the Board 
referring the case to designated VA officials for 
consideration of an even higher extraschedular rating.  
This is because the left wrist/elbow condition does not 
involve an exceptional or unusual disability picture, with 
such related factors as marked interference with 
employment or frequent periods of hospitalizations, as to 
render impractical the application of the regular 
schedular rating standards.  38 C.F.R. § 3.321(b)(1); 
Bagwell, supra.

In sum, the Board finds that the left wrist/elbow 
condition is no more than 20 percent disabling.  The 
preponderance of the evidence is against the claim for an 
increased rating; thus the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

An increased rating for a left wrist disability (residuals 
of fracture of the left styloid process and navicular 
bone) with left elbow lateral epicondylitis is denied.




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

